Citation Nr: 0704489	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  01-10 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased disability evaluation for the 
veteran's pulmonary tuberculosis, chronic pleural effusion or 
fibrosis, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel




INTRODUCTION

The veteran had active service from July 1962 through July 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.


FINDINGS OF FACT

The residuals of the veteran's service-connected pulmonary 
tuberculosis are currently manifested by a showing of FEV-1 
of 54 percent of predicted value.


CONCLUSION OF LAW

The criteria for a 60 percent rating for pulmonary 
tuberculosis, chronic pleural effusion or fibrosis, have been 
met.  38 U.S.C.A. §§ 1155 (West 2005); 
38 C.F.R. §§ 4.1, 4.2, 4.97, Diagnostic Code 6845 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased rating for his service-
connected pulmonary tuberculosis.  Disability evaluations are 
determined by the application of VA's Schedule for Rating 
Disabilities found in 38 C.F.R. Part 4, which sets forth 
separate rating codes for various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Generally, a disability must be 
considered in the context of the whole recorded history.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  
See 38 C.F.R. §§ 4.1, 4.2; Francisco v. Brown, 7 Vet. App. 55 
(1994).  

The veteran's appeal is from the June 2001 continuation of 
his 30 percent rating evaluation.  The veteran failed to 
appear for a November 2001 VA examination to assess the 
severity of his pulmonary tuberculosis residuals.  He was not 
treated again until 2003 at which time there are several x-
ray reports from a VA pulmonary clinic.  February 2003, March 
2003, April 2003, and July 2004 chest x-ray reports show 
parenchymal scarring, but no pleural effusion and no acute 
disease.  July 2003 and January 2004 chest x-rays note that 
there was no evidence of pulmonary nodule or mass lesion.  A 
chest x-ray in September 2004 again reports no evidence of 
active disease.

Outpatient treatment notes in May and June 2003 show that the 
veteran's lungs were clear, but that he complained of an 
intermittent cough and night sweats and was on inhalation 
therapy.  In May 2003, he reported throwing up blood.  A 
treatment note indicates that this may have been from a nose 
bleed.  March and October 2004 notes again state that the 
veteran's lungs are clear and that he has no active disease.  

Based upon this evidence, a 100 percent rating is not 
warranted for chronic and active pulmonary tuberculosis under 
diagnostic code (DC) 6730.  In such cases, and depending on 
specific findings, DC 6731 directs that his residuals are to 
be rated as either interstitial lung disease, restrictive 
lung disease, or when obstructive disease is the major 
residual, as chronic bronchitis.  

The veteran is presently rated as 30 percent disabled under 
38 C.F.R. § 4.97, DC 6845, which rates chronic pleural 
effusion or fibrosis under the General Rating Formula for 
Restrictive Lung Disease.  Under this formula, a 30 percent 
rating is warranted with Forced Expiratory Volume (FEV-1) of 
56 to 70 percent of predicted value, or with the ratio of 
Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) of 56 to 70 percent, or with Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) of 56 to 65 percent predicted.  An 
increase to 60 percent requires a showing of FEV-1 of 40 to 
55 percent of predicted value, or with FEV-1/FVC of 40 to 55 
percent, or with DLCO (SB) of 40 to 55 percent predicted, or 
with maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).

The veteran was afforded a series of pulmonary function tests 
(PFT) in 2003.  The results showed unexplained fluctuating 
results.  In particular, in February 2003, FEV-1 was 34.8 
percent predicted and FEV-1/FVC was 69 percent predicted.  
This provides an unusual application of the rating criteria, 
as FEV-1 falls under the 100 percent rating, while FEV-1/FVC 
falls under the 30 percent rating.  In June 2003, another PFT 
shows a similar result, with FEV-1 of 37.6 percent and FEV-
1/FVC of 63 percent.  In September 2003, a report shows 
"moderate obstructive ventilatory dysfunction," a FEV-1 of 
41.4 percent predicted, and FEV-1/FVC of 63 percent 
predicted.  None of these three PFT reports indicate whether 
the readings are pre- or post-bronchodilator.  As such, they 
were apparently deemed to be inadequate for rating purposes 
and the RO determined that a VA examination was needed to 
clearly determine the current severity of the veteran's 
disability. 

The veteran was afforded an examination in October 2003.  The 
examiner reported that the veteran's breath sounds were 
symmetric and there were no ronchi or rales.  The expiratory 
phase was within normal limits.  Chest x-ray at that time 
revealed no evidence of recent or active chest disease, and 
showed calcified lymph nodes.  PFT results show FEV-1 of 54 
percent predicted and FEV-1/FVC of 68 percent.  These are 
post-bronchodilator readings.  The PFT report also noted 
"moderate obstructive airway disease."  The examiner 
diagnosed "status-post treatment for pulmonary 
tuberculosis" and went on to comment that the obstructive 
airway disease was "due to his long tobacco use history."  
The October 2003 examination report does not discuss his 
smoking history, but evidence throughout the record, 
including many statements by the veteran, show that he began 
smoking at age 14 and smoked until approximately 2003, when 
the evidence shows that the entered a VA smoking cessation 
program.  The examination report, however, does not provide 
any basis for separating the veteran's restrictive airway 
disease from his pulmonary tuberculosis.  As such, the 
tobacco use is not considered in the application of the 
rating criteria here.

The medical evidence of record reveals that the veteran's 
symptoms most closely approximate the level of disability 
necessary for a 60 percent rating under DC 6845.  In 
particular, the October 2003 PFT shows FEV-1 of 54% 
predicted, which is within the realm of the 60 percent rating 
scale of 40 to 55 percent predicted.  As such an increase in 
rating is warranted.

The Board notes that the medical evidence shows a diagnosis 
of chronic obstructive pulmonary disease (COPD).  The 
evidence suggests that this is secondary to the veteran's 
tobacco use.  Even if the COPD was a residual of the 
veteran's service-connected pulmonary tuberculosis, DC 6604, 
which rates COPD, would not allow for a rating above 60 
percent.  The criteria under DC 6604 are the same as those 
used for DC 6845.

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his claim for entitlement to an increased 
rating for pulmonary tuberculosis.  Sufficient evidence is 
available to reach a decision and the veteran is not 
prejudiced by appellate review at this time.

VA sent the veteran a letter in July 2004 informing him of 
the evidence necessary to establish entitlement to an 
increased rating.  The veteran was notified of what was 
necessary to establish his claim, what evidence he was 
expected to provide, and what VA would obtain on his behalf.  
The letter also asked the veteran to provide VA with any 
pertinent evidence he may have in his possession.  Thus, this 
letter satisfied the requirements of 38 C.F.R. § 3.159(b)(1) 
(2006).  While the veteran was not informed of the type of 
evidence necessary to establish an effective date or a 
disability rating, as is required under Dingess v. Nicholson, 
19 Vet. App. 473 (2006), these issues are moot considering 
the disposition of this issue on the merits.  

Any defect with respect to the timing of the notice 
requirement was harmless error.  The veteran was furnished 
content-complying notice and proper subsequent VA process, 
thus curing any error in the timing.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

VA also has a duty to assist the veteran in substantiating 
his claims under  
38 C.F.R. § 3.159(c), (d) (2006).  Here, the veteran's 
statements, his service medical records, and VA treatment 
records have been associated with the claims folder.  The 
veteran requested, but then cancelled his Board hearing, so 
no current hearing transcript is of record.  A copy of the 
veteran's Social Security Administrations file is also in the 
claims folder.  The veteran has been afforded several 
opportunities, but has not notified VA of any additional 
available relevant records with regard to his claims.  

VA has done everything reasonably possible to assist the 
veteran.  A remand for further development of these claims 
would serve no useful purpose.  VA has satisfied its duties 
to notify and assist the veteran and further development is 
not warranted.  


ORDER

Entitlement to an increased disability evaluation of 60 
percent for the veteran's pulmonary tuberculosis, chronic 
pleural effusion or fibrosis is granted, subject to the laws 
and regulations controlling the award of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


